Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This office is made Final. Claims 1-2, 4-7, 10-11, and 13-16 are presented for examination. 

Status of Claims 
Applicant’s amendment date 01/26/2021, amending claims 1, 6, 10, and 15. Cancelling claims 3, 8-9, 12, and 17-20. 

Response to Amendment
Applicant’s argument, pages 10-19, filed 01/26/2021, with respect to the 101 rejection have been fully considered and are persuasive. The 35 U.S.C. 101 rejection have been withdrawn. 
Applicant’s argument, pages 20-21, filed 01/26/2021, with respect to the 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 
Claims 10 objection have been withdrawn in view of the amendment to claim 10.  

Response to Argument 
Arguments regarding 35 USC 101 and 35 USC 103 – The rejections are removed for the reason found in the “Allowable Subject Matter” section found below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 1: 
An active machine learning module configured to
A ticketing system communicating with the active machine learning module and configured to 
A configuration and orchestration engine configured to
Wherein the active machine learning module is further configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 10-11, and 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recites features which do not have adequate written description. 
These are: 
an active machine learning module configured to monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error; a ticketing system communicating with the active machine learning module and configured to receive the incident report of the detected error transmitted from the active machine learning module, transmit the incident report to the support resource for display on the user interface, and maintain a status of the incident report, a configuration and orchestration engine configured to repair the information asset with the detected error in response to initiation thereof by the active machine learning module, communicate with the ticketing system to cause the ticketing system to change the status of the incident report from an open status to an acknowledge status when the repair is initiated, Appl. No. 16/436,524Attorney Docket No. P57970verify repair of the information asset with the detected error reported in the incident report, and communicate with the ticketing system to cause the ticketing system to change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, and wherein the an active machine learning module is further configured to: reassign the incident report and attempt-failure data associated therewith for investigation 
	
The active machine learning module is used to monitor an information asset to detect an error, receive the incident report, repair the information asset with the detected error, verify repair, and reassign the incident report, as mentioned here in paragraph [0016] – [0117], and [0033]:  
 [0016] The Active Machine Learning Module 104 is configured to communicate with the Asset Inventory Module 100, Application Metadata Module 102, Legal and Compliance Module 119, Configuration and Orchestration Engine 114, Change Record Module 150 and/or the Business Operations Module 120 over a network, for example, the Internet, intranet, etc. It is appreciated that, in some embodiments, Asset Inventory Module 100, Application Metadata Module 102, Legal and Compliance Module 119, Configuration and Orchestration Engine 114, the Business Operations Module 120 and/o Change Record Module 150 may be embodied in the same computer system or server as the Active Machine Learning Module 104. In some embodiments, Active Machine Learning Module 104, Asset Inventory Module 100, Application Metadata Module 102, Legal and Compliance Module 119, Configuration and Orchestration Engine 114 and/or the Business Operations Module 120, Change Record Module 150 may comprise one or more computers in a distributed computing environment. It will be appreciated that System 10 and its associated modules may comprise one or more computers having at least a processor in communication with a memory. In certain embodiments, System 10 may be embodied as a series of computer readable instructions stored in a computer memory, such that, when the instructions are executed by a processor, execute the various functions of System 10.
[0017] Active Machine Learning Module 104 may be configured to monitor, detect, identify, assess and/or diagnose incidents, errors and changes as they occur in a technology environment. For example, the Active Machine Learning Module 104 may be configured to monitor a payment processing system. When one or more payments fail, the Active Machine Learning Module 104 may recognize and determine the cause of the failed payment(s). In certain embodiments, Active Machine Learning Module 104 may access error information generated at a point of failure (e.g. a network or server outage) or may generate error information based on observed failure characteristics (e.g. multiple failed payments in a particular region may indicate that there is a service outage in that region). In certain embodiments, error information or alerts may be transmitted to Active Machine Learning Module 104 via Alert Messaging Bus 106.

[0033] In some embodiments, after an “open” incident report has been transmitted to Ticketing System 108, the Active Machine Learning Module 104 may be configured to determine if it can resolve the incident automatically. In some embodiments, if Active Machine Learning Module 104 determines that automated repair is possible, Active Machine Learning Module 104 may generate and transmit a request to repair to a Configuration and Orchestration Engine 114. The Configuration and Orchestration Engine 114 is configured to communicate with Ticketing System 108 to modify the incident report status (e.g. from “open” to “acknowledged”) and initiate repairs. In some embodiments, Configuration and Orchestration Engine 114 may perform a verification step to verify that the affected asset has been repaired and normal operation restored. If the repair is successful, the incident report status is changed to resolved, and returned to Active Machine Learning Module 104. If the status is not resolved, the Active Machine Learning Module 104 will reassign the incident report, including any automated attempt failure data, for investigation, for example, by Support Resource 110. It will be appreciated that, in certain embodiments, Configuration and Orchestration Engine 114 may be embodied in Active Machine Learning Module 104.

The monitor an information asset to detect an error, receive the incident report, repair the information asset with the detected error, verify repair, and reassign the incident report, discussed here are determined as per “an active machine learning”. While paragraph [0016-0017] and [0033] of the specification generally describes what the system does, it does not describe how it does it. The specification does not explain/disclose how the active machine learning monitor an information asset to detect an error, receive the incident report, repair the information asset with the detected error, verify repair, and reassign the incident report. 
	Since the active machine learning monitor an information asset to detect an error, receive the incident report, repair the information asset with the detected error, verify repair, and reassign the incident report, in order to meet the applicant’s requirement for adequate written description, the specification needs to explain what data is being collected, how the system/an active machine learning does the above limitations.  Merely stating what the system/active machine learning does without how 
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description' requirement implements the principle that a patent must describe the technology that is sought to he patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which thepatent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. ” Capon v. Eshhar, 413 F.3d 1343f 1357f 76 USPQZd 1Q7S 1084 (Fed. Clr. 2005). Furtherf the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their potent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term, "{emphasis added)
There are thus two requirements under 112 1st written description. One is to show possession and the other is to disclose the "technologic knowledge" upon which a patent would be based.
Ascertaining the "technologic knowledge" of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
st paragraph (or 112 a). Since the technologic knowledge of the invention is contained in how the computer is programmed to perform these functions, the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.
Allowable Subject Matter
Claims 1-2, 4-7, 10-11, and 13-16 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
	Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Upon viewing Applicant’s arguments and amendments, the present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination of claim limitations directed to the machine learning iterative part. The 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Closest prior art to the invention include Datta Ray US 2014/0380488 (hereinafter Datta Ray), Jain US 2019/0108470 (hereinafter Jain), Nadimpallit et al. US 2018/0247648 (hereinafter Nadimpalli), Menahem et al. US 2018/0039914 (hereinafter Menahem), and Srivastava et al. US 2018/0260760 (hereinafter Srivastava). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, and 10 an active machine learning module configured to monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error; a ticketing system communicating with the active machine learning module and configured to receive the incident report of the detected error transmitted from the active machine learning module, Appl. No. 16/436,524Attorney Docket No. P57970verify repair of the information asset with the detected error reported in the incident report, and communicate with the ticketing system to cause the ticketing system to change the status of the incident report to a resolved status when repair of Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Datta Ray US 2014/0380488: Pervasive, domain, and situational-aware, adaptive, automated, and coordinated analysis and control of enterprise-wide computers, networks, and applications for mitigation of business and operational risks and enhancement of cyber security. 
Nadimpallit et al. US 2018/0247648: machine-learning digital assistants. 
Menahem et al. US 2018/0039914: machine learning techniques for providing enriched root causes based on machine-generated data. 
Srivastava et al. US 2018/0260760: automated ticket resolution. 
McEwen et al. US 9,542,259: Automated incident resolution system and method. 
Garay US 2018/0307756:
Lang et al. US 2018/0069899: Method and system for policy management, testing, simulation, decentralization and analysis. 
Sejpal et al. US 2017/0243009: Device based automated threat detection and response. 
Timmerman et al. US 10,541,938: Integration of distributed data processing platform with one or more distinct platforms. 
Zimmermann et al. US 2018/0027006: System and method for securing an enterprise computing environment. 
Satish et al. US 2016/0164909: Learning based security threat containment. 
Lim US 2019/0098025: Autonomic incident triage prioritization by performance modifier and temporal decay parameters. 
Knopp et al. US 2018/0189913: Methods and systems for security tracking and generating alerts. 
Dell’Amico et al. US 10,341,377: Systems and methods for categorizing security incidents. 
Gilmore et al. US 2018/0020021: computerized system and method for providing cybersecurity detection and response functionality. 
Suer et al. US 2007/0294406: automated service level management system. 
Gupta, Chaitali, et al. "Astro: A predictive model for anomaly detection and feedback-based scheduling on Hadoop." 2014 IEEE International Conference on Big Data (Big Data). IEEE, 2014.
Han et al. US 10,616,268:. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZEH OBAID/Examiner, Art Unit 3623                

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623